DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 09/26/2022 has been entered. Claims 1 and 3-16 remain pending in the application. Claim 2 has been canceled.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 10, 13, 15- 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park et al. (US 20170303895 A1, hereinafter "Park").

Regarding claim 1, Park teaches an ultrasonic surgical device (ultrasonic wave generating device [0008]) including a cartridge for irradiating ultrasonic waves, the cartridge (cartridge; [0008]) comprising:
a cartridge housing (housing configured to seal an inside of a cartridge [0008]) having an empty inner space filled with a medium (In addition, a fluid L may be filled in an empty space of the inside of the first cartridge 310 [0081]);
an ultrasonic therapy part which is movably (a driving joint connected to the rotational force applying unit and configured to rotate; and a driven joint fixed to the transducer [0010]) provided inside the cartridge housing and includes a transducer for generating focused ultrasonic waves (a transducer disposed in the housing and configured to generate ultrasonic waves [0008]);
a window through which the ultrasonic waves generated from the transducer pass (the permeable member may be a window formed of a material through which ultrasonic waves can be smoothly transmitted [0080]); 
and a driving part which moves the ultrasonic therapy part inside the cartridge housing, wherein, as the transducer moves in one direction (a rotational force outside the first through third cartridges 310, 310-1, and 310-2 may be transferred to an inside of the cartridges, and the transducer 314 may be moved in a rectilinear direction by the rotational force [0066]; may be moved only in one direction [0079]), the distance between the window and the transducer repeatedly increases and decreases (For example, when the cylindrical cam 341 rotates clockwise, the transfer member 331 and the transducer 314 advance and the cylindrical cam 341 rotates counterclockwise, the transfer member 331 and the transducer 314 can retreat [0079]; implicitly allows for the transducer to move back and forth within in the cartridge so that the distance between the window and the transducer can repeatedly increase and decrease);
and wherein the driving part is shaped of a cylinder and includes an eccentric driving cam passing a spot spaced apart from a center axis of the cylinder (conversion unit may include a cylindrical cam having a cylindrical shape [0013]; cylindrical cam inherently has a center axis; the cylindrical cam is the eccentric driving cam as claimed);
the ultrasonic therapy part includes a connecting rod having one side coupled to an outer surface of the eccentric driving cam (a transfer member having a first side fixed to the transducer and a second side inserted into the groove portion [0013])  
and a connector coupled to the other side of the connecting rod (wherein the protrusion is inserted into the second side of the transfer member [0013]); 
and the transducer moves according to clockwise rotation of the eccentric driving cam  (For example, when the cylindrical cam 341 rotates clockwise, the transfer member 331 and the transducer 314 advance [0079]; the cylindrical cam is the eccentric diving cam as claimed).

	Regarding claim 3, Park teaches the ultrasonic device ,
wherein the one direction (may be moved only in one direction [0079]) ranges from one end to the other end of the cartridge housing (rotational force applying unit 550 provided inside a region surrounded by the housing [0098]);
if the eccentric driving cam rotates in a clockwise direction, the transducer moves in the one direction (when the cylindrical cam 341 rotates clockwise, the transfer member 331 and the transducer 314 advance [0079]);
 if the eccentric driving cam rotates in a counterclockwise, the transducer moves from the other end to the one end of the cartridge housing, and the distance between the window and the transducer repeatedly increases and decreases (the cylindrical cam 341 rotates counterclockwise, the transfer member 331 and the transducer 314 can retreat [0079]; implicitly allows for the distance between the window and the transducer to repeatedly increase and decrease as the transfer member can retreat).

	Regarding claim 10, Park teaches the ultrasonic surgical device, wherein the driving part  comprises:
a driving cam rotatably coupled inside the cartridge housing (cylindrical cam 341 may be rotatably coupled to the housing 312 [0077]);
and a first recess provided along the outer surface of the driving cam (forming a groove portion 341H having a spiral shape in a surface of a cylindrical cam 34 [0075]),
and the ultrasonic therapy part comprises:
a guide part fixed to the transducer (the transducer 314 is fixed to the transfer member 331 so that the transducer 314 can be moved in the rectilinear direction [0076]);
and an insertion pin having one side movably inserted into the first recess along the first recess and the other side fixed to the transducer or the guide part (moving a transfer member 331 coupled to a protrusion 332 inserted into the groove portion 341H of the cylindrical cam 341),
wherein the trajectory of a first contact point having the shortest distance from the rotation axis of the driving cam (the position at which the transfer member 531 is spaced farthest apart from the rotational force applying unit 550 may be referred to as a first reference point, and the position at which the transfer member 531 is disposed closest to the rotational force applying unit 550 may be referred to as a second reference point [0118]), among contact points between the insertion pin and the first recess, is established according to the rotation of the driving cam (degree of rotation of the cylindrical cam 541 can be precisely measured, and as a result thereof the position of the ultrasonic wave generating unit can be determined [0116]), such that the distance between the rotation axis of the driving cam and the first contact point increases or decreases (transducer is moved between a first reference point and a second reference point; sensing whether the transducer is within a predetermined distance from a previous position at which the HIFU is generated using the transducer while the transducer is moved between the first reference point and the second reference point [0022]; implicitly allows for the distance between the rotation axis of the driving cam and the first contact point to increase/decrease).

	Regarding claim 13,  Park teaches the ultrasonic surgical device, wherein the driving part comprises:
a driving cam rotatably coupled inside the cartridge housing (cylindrical cam 341 may be rotatably coupled to the housing 312 [0077]);
and a first protrusion provided along the outer surface of the driving cam, and the ultrasonic therapy part comprises (protrusions having a spiral shape may be formed on the surface of the cylindrical cam 341 [0075]):
a guide part fixed to the transducer (the transducer 314 is fixed to the transfer member [0076]),
wherein one side of the first protrusion is brought into contact with the transducer or the guide part (and the groove portion 341H may be inserted into the protrusion 332 in the transfer member 331 [0075]); and the trajectory of a second contact point having the shortest distance from the rotation axis of the driving cam, among contact points between the first protrusion and the transducer or the guide part, is established according to the rotation of the driving cam (degree of rotation of the cylindrical cam 541 can be precisely measured, and as a result thereof the position of the ultrasonic wave generating unit can be determined [0116]), such that the distance between the rotation axis of the driving cam and the second contact point increases or decreases in a spiral form (transducer is moved between a first reference point and a second reference point; sensing whether the transducer is within a predetermined distance from a previous position at which the HIFU is generated using the transducer while the transducer is moved between the first reference point and the second reference point [0022]).

	Regarding claim 15, Park teaches the ultrasonic device, wherein the one direction ranges from one end to the other end of the cartridge housing (a rotational force outside the first through third cartridges 310, 310-1, and 310-2 may be transferred to an inside of the cartridges [0066]) and the transducer passes a first section in which the distance between the window and the transducer increases and a second section in which the distance between the window and the transducer decreases while moving in the one direction (the transducer 314 may be moved in a rectilinear direction by the rotational force [0066]; transfer member 331 and the transducer 314 can perform a rectilinear motion, a so-called rectilinear reciprocating motion, to advance along the guide portion 333 and return to original positions thereof; implicitly allows for the transducer to move around such that the transducer passes a first section in which the distance between the window and the transducer increases and a second section in which the distance between the window and the transducer decreases).

	Regarding claim 16, Park teaches the ultrasonic device, further comprising a position sensor (The position detection unit may include a first magnet unit provided in one of the cylindrical cam and the housing; and a first sensor provided in the cartridge and configured to detect a position of the first magnet unit [0014]) for detecting the position of the transducer (a position detection unit configured to detect a position of the transducer [0011]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Barthe et al. (US 20140276055 A1, hereinafter "Barthe").

	Regarding claim 4, Park teaches an ultrasonic surgical device, further comprising a guide
arm (a guide portion provided in parallel to a rotating shaft of the cylindrical cam [0013]) functioning to guide the ultrasonic therapy part to move forward, to move backward , as the orientation of a bottom surface of the transducer is constantly maintained on the basis of the window (the transfer member 331 and the transducer 314 can perform a rectilinear motion, a so-called rectilinear reciprocating motion, to advance along the guide portion 333 and return to original positions thereof [0078]; this structure will implicitly allow for the ultrasonic therapy part to move forward and backward as the orientation is as the orientation of a bottom surface of the transducer is constantly maintained on the basis of the window), wherein the connecting rod is rotatably coupled to the connector (the conversion unit may include a driving joint that performs a rotational motion… protrusions having a spiral shape may be formed on the surface of the cylindrical cam 541, and a concave groove into which the protrusions are inserted is provided in the transfer member 531 so that the driving joint and the driven joint can be coupled to each other [0106]).
Park does not teach an ultrasonic surgical device further comprising a guide arm functioning to guide the ultrasonic therapy part to move upward and to move downward, and the connector ascends and descends while being supported on a surface contacting the guide arm.
	Barthe discloses “ultrasound treatment and/or imaging devices for use on any part of the body, and more specifically relate to ultrasound devices having a transducer probe operable to emit and receive ultrasound energy for cosmetic and/or medical treatment and/or imaging” ([0003]).  Barthe teaches an ultrasonic surgical device further comprising a guide arm (movement system 6200 [0384])  functioning to guide the ultrasonic therapy part to move upward and to move downward (a movement system 6200 is configured to move the reflective surface 6100 in an X, Y, and/or Z direction; Fig. 80 transducer 6000 and  reflective surface 6100; [0385]) and the connector ascends and descends while being supported on a surface contacting the guide arm (a movement system actuator 6210 moves the reflective surface 6100 in a direction 6216 up, down [0384]; Fig. 80 transducer 6000 and  reflective surface 6100; [0385]). 
	It would have been obvious to one of ordinary skill in the art, before the effective
filing date of the claimed invention, to have modified the invention of Park to include a guide arm functioning to guide the ultrasonic therapy part to move upward and to move downward, and the connector ascends and descends while being supported on a surface contacting the guide arm, as taught by Barthe, in order to have the ability to allow the tissue to be destroyed (ablated) in a controlled manner, as suggested by Barthe (through such spatial and/or temporal control, an embodiment of a treatment system 2100 can enable the regions of thermal injury to possess arbitrary shape and size and allow the tissue to be destroyed (ablated) in a controlled manner [0242]). 
	
	Regarding claim 5, Park in view of Barthe as modified above teaches the claimed invention as discussed above. Park further teaches a ultrasonic surgical device further comprising a guide arm functioning to guide the ultrasonic therapy part to move forward, to move backward, as the orientation of a bottom surface of the transducer is constantly maintained on the basis of the window (the transfer member 331 and the transducer 314 can perform a rectilinear motion, a so-called rectilinear reciprocating motion, to advance along the guide portion 333 and return to original positions thereof [0078]); wherein the ultrasonic surgical device further includes a guide pin protruding upwardly relative to the transducer (protrusion 332 [0075]; Fig. 4 shows that the guide pin/protrusion is vertical compared to the transducer 314). 
	Park does not teach an ultrasonic surgical device further comprising a guide arm functioning to guide the ultrasonic therapy part to move upward and to move downward, the guide arm further includes a guide pin hole for accommodating the guide pin; and as the guide pin is supported on an inner wall of the guide pin hole, the transducer ascends and descends to make the orientation of the bottom surface of the transducer constantly maintained on the basis of the window.
	Barthe, however, teaches an ultrasonic surgical device further comprising a guide arm functioning to guide the ultrasonic therapy part to move upward and to move downward (a movement system actuator 6210 moves the reflective surface 6100 in a direction 6216 up, down [0384]; Fig. 80 transducer 6000 and  reflective surface 6100; [0385]), wherein the guide arm (the emitter-receiver module 200 is connected to a motion mechanism 400 in the hand wand 100… One embodiment of a motion mechanism 400 is illustrated in FIG. 7, which depicts a two phase stepper motor 402 and a scotch yoke 403 to produce a linear motion) further includes a guide pin hole (slot 406 of the scotch yoke 403 [0161]) for accommodating the guide pin (The pin 404 slides in a slot 406 [0161]), and as the guide pin is supported on an inner wall of the guide pin hole (The pin 404 slides in a slot 406 [0161]),  the transducer ascends and descends to make the orientation of the bottom surface of the transducer constantly maintained on the basis of the window (the emitter-receiver module 200 is connected to a motion mechanism 400 in the hand wand 100. In one embodiment, the motion mechanism 400 may be in the emitter-receiver module 200 [0161]; implicitly allows for the transducer to ascend/descend such that the orientation of the bottom surface of the transducer constantly maintained on the basis of the window).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Park to include a guide arm functioning to guide the ultrasonic therapy part to move upward and to move downward, the guide arm further includes a guide pin hole for accommodating the guide pin; and as the guide pin is supported on an inner wall of the guide pin hole, the transducer ascends and descends to make the orientation of the bottom surface of the transducer constantly maintained on the basis of the window, as taught by Barthe, in order to have more efficient, accurate and precise use of an ultrasound transducer 280, for both imaging and for therapy purposes, as suggested by Barthe ([0142]). 

Regarding claim 6,  Park teaches an ultrasonic surgical device further comprising a guide 25arm functioning to guide the ultrasonic therapy part to move forward, to move 33PCT/KR2017/013071backward, as the orientation of a bottom surface of the transducer is constantly maintained on the basis of the window (the transfer member 331 and the transducer 314 can perform a rectilinear motion, a so-called rectilinear reciprocating motion, to advance along the guide portion 333 and return to original positions thereof [0078]);, wherein the connecting rod is rotatably coupled to the connector (the conversion unit may include a driving joint that performs a rotational motion… protrusions having a spiral shape may be formed on the surface of the cylindrical cam 541, and a concave groove into which the protrusions are inserted is provided in the transfer member 531 so that the driving joint and the driven joint can be coupled to each other [0106]); the ultrasonic surgical device further includes a guide pin protruding upwardly relative to the transducer (protrusion 332 [0075]; Fig. 4 shows that the guide pin/protrusion is vertical compared to the transducer 314); 
Park does not teaches an ultrasonic surgical device further comprising a guide 25arm functioning to guide the ultrasonic therapy part to move to move upward and to move downward; the connector ascends and descends as it is supported on a surface contacting the 5guide arm; and the guide arm further includes a guide pin hole for accommodating the guide pin; and as the guide pin is supported on an inner wall of the guide pin hole, the transducer ascends and descends to make the orientation of the bottom surface of the transducer constantly 10maintained on the basis of the window.  
Barthe, however, teaches an ultrasonic surgical device further comprising a guide 25arm functioning to guide the ultrasonic therapy part to move to move upward and to move downward (a movement system 6200 is configured to automatically move a reflective surface 6100 in a controlled manner in one, two, three, four, five, or six directions or degrees of freedom [0384]); the connector ascends and descends as it is supported on a surface contacting the 5guide arm (the emitter-receiver module 200 is connected to a motion mechanism 400 in the hand wand 100… One embodiment of a motion mechanism 400 is illustrated in FIG. 7, which depicts a two phase stepper motor 402 and a scotch yoke 403 to produce a linear motion); and the guide arm further includes a guide pin hole for accommodating the guide pin (The pin 404 slides in a slot 406 [0161]); and as the guide pin is supported on an inner wall of the guide pin hole (The pin 404 slides in a slot 406 [0161]; the pin is implicitly supported by the walls of the slot) , the transducer ascends and descends to make the orientation of the bottom surface of the transducer constantly 10maintained on the basis of the window (the emitter-receiver module 200 is connected to a motion mechanism 400 in the hand wand 100. In one embodiment, the motion mechanism 400 may be in the emitter-receiver module 200 [0161]; implicitly allows for the transducer to ascend/descend such that the orientation of the bottom surface of the transducer constantly maintained on the basis of the window).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Park to include a guide 25arm functioning to guide the ultrasonic therapy part to move to move upward and to move downward; the connector ascends and descends as it is supported on a surface contacting the 5guide arm; and the guide arm further includes a guide pin hole for accommodating the guide pin; and as the guide pin is supported on an inner wall of the guide pin hole, the transducer ascends and descends to make the orientation of the bottom surface of the transducer constantly 10maintained on the basis of the window, as taught by Barthe, in order to have more efficient, accurate and precise use of an ultrasound transducer 280, for both imaging and for therapy purposes, as suggested by Barthe ([0142]). 

	Regarding claim 7, Park in view of Barthe as modified above teaches the claimed invention as discussed above. Park further teaches a ultrasonic surgical device, further comprising a guide rail (guide portion [0013]) disposed to be parallel with a rotation axis of the driving cam inside the cartridge housing (a guide portion provided in parallel to a rotating shaft of the cylindrical cam [0013]) , wherein the guide arm moves forward and backward while being supported on the guide rail (the transfer member 331 and the transducer 314 can perform a rectilinear motion, a so-called rectilinear reciprocating motion, to advance along the guide portion 333 and return to original positions thereof [0078]). 

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Park as applied to claim 1 above, and further in view of Roh et al. (US 20070062290 A1, hereinafter "Roh".
	
Regarding claim 8, Park does not teach an ultrasonic device wherein the eccentric driving cam comprises: a shaft made of a metallic material; and a body part shaped of a cylinder and made of a synthetic resin, wherein the rotation axis of the eccentric driving cam is a center axis of the shaft.
Roh discloses “Motor Driven Mechanism For Mechanically Scanned Ultrasound Transducers” (title). Roh, however, teaches the eccentric driving cam comprises: a shaft made of a metallic material (The drive shaft 44 is a metal rod [0028]) ; and a body part shaped of a cylinder (the cam 60 is a circular disk, such as a cylinder [0053]) and made of a synthetic resin (The cam 60 includes two portions, a slot 62 and a cam follower 66. …. The slot 62 is made of plastic materials, such as acetate resin [0045]), wherein the rotation axis of the eccentric driving cam is a center axis of the shaft (The cam transfers motion of a drive shaft of the motor to motion of the array [0007]; the rotation axis of the driving cam is implicitly the center axis of the shaft).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Park to include the eccentric driving cam comprises: a shaft made of a metallic material; and a body part shaped of a cylinder and made of a synthetic resin, wherein the rotation axis of the eccentric driving cam is a center axis of the shaft, in order to have materials that can adequately support the transducer that do not degrade over time. 

Regarding claim 9, Park does not teach the ultrasonic surgical device, wherein one side of the connecting rod is shaped of a ring covering the eccentric driving cam. Roh teaches wherein one side of the connecting rod is shaped of a ring covering the eccentric driving cam (The cam 60 includes two portions, a slot 62 and a cam follower 66 [0045]; The cam follower 66 connects with the array 46, such as being mounted fixedly in the array housing 47 [0047]; The cam follower 66 rotatably connects with the slot 62 [0046]; the cam follower is implicitly in a ring shape as can be seen in Fig. 8).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Park to include one side of the connecting rod is shaped of a ring covering the eccentric driving cam, as taught by Roh, in order to facilitate positioning of the transducer with the use of the cam. 

Claim 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Park as applied to claims 10 and 13 above, and further in view of Baba (US 4442842 A). 

	Regarding claim 11, Park does not teach an ultrasonic surgical device, further comprising an elastic member that generates an elastic force allowing the insertion pin to be pressed toward the first recess. 
Baba discloses an ultrasonic scanner (abstract). Baba teaches an ultrasonic surgical device, further comprising an elastic member that generates an elastic force allowing the insertion pin to be pressed toward the first recess.  (A vibrator cover 72 securely supporting the vibrator 60 is inserted into a supporting hole 74 formed in the receptacle 62, and pressed against the inner wall of the receptacle 62 by means of an elastic element 76 fitted to the inner wall of the keep cap 70. Therefore, the beam transceiver 42 is securely fixed in the receptacle 62 of the casing 44 Col. 2 line 66-Col 3 line 4). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Park to include an elastic member that generates an elastic force allowing the insertion pin to be pressed toward the first recess, as taught by Baba, in order to have the ability to have a secure means to fix the insertion pin in place. 

Regarding claim 14, Park does not teach an ultrasonic surgical device, further comprising an elastic member that generates an elastic force allowing the transducer or the guide part to be pressed toward the first recess.  
Baba, however, teaches an elastic member that generates an elastic force allowing the transducer or the guide part to be pressed toward the first recess (an elastic element interposed between said cap and a transducer means received in said transducer-receiving receptacle to elastically press said transducer means into said receptacle, Claim 1). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Park to include an elastic member that generates an elastic force allowing the transducer or the guide part to be pressed toward the first recess, as taught by Baba, in order to have the ability to have a secure means to fix the transducer in place. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Park as applied to claim 10 above, and further in view of Lee Seong Guen (KR 20150115432 A, hereinafter "Lee", machine translation attached).

Regarding claim 12, Park teaches an ultrasonic surgical device of, further comprising a guide rail disposed to be parallel with the rotation axis of the driving cam inside the cartridge housing (a guide portion provided in parallel to a rotating shaft of the cylindrical cam [0013]). 
Park does not disclose the guide part further includes a guide groove into which the guide rail is inserted, and a distance between a top surface of the guide rail and the guide groove increases or decreases.
Lee discloses “An Ultrasound Handpiece which the Forward Backward and High-Low Control are Possible” (title).  Lee teaches the guide part further includes a guide groove into which the guide rail is inserted (Guide grooves 111a corresponding to 121a are formed [0050]), and a distance between a top surface of the guide rail and the guide groove increases or decreases (The vibrator fixing fixture 132 fixed to the elevating bar 161c is lifted along the inner surface of the guide block 131, and as a result, the ultrasonic vibrator 140 fixed to the vibrator fixing fixture 132 is lifted together. The position (height) is changed at the focal point F of 140 [0110]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Park to include the guide part further includes a guide groove into which the guide rail is inserted, and a distance between a top surface of the guide rail and the guide groove increases or decreases, as taught by Lee in order to  facilitate focusing of the transducer through moving the guide rail up and down.  

Response to Arguments
Applicant’s arguments, see page 9 of remarks, filed 09/26/2022, with respect to drawing objections have been fully considered and are persuasive.  The drawing objections of the non-final mailed 06/24/2022 has been withdrawn. Further, the specification objections of the non-final mailed 06/24/2022 objections have been withdrawn due to amendments made in the specification. 
Applicant’s arguments, see page 9 of remarks, filed 09/26/2022, with respect to claim rejections under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The 35 U.S.C. 112(b) of the non-final mailed 06/24/2022 has been withdrawn. 
Applicant's arguments filed 09/26/2022, regarding 35 U.S.C. 102(a)(2) rejections, see remarks page 9, have been fully considered but they are not persuasive. Applicant argues, see remarks page 10, that Park does not disclose or suggest the amended features of claim 1, or any structural feature that is capable of producing the recited motion that is in the amended features of claim 1. Examiner respectfully disagrees as noted in the rejection above. The features of amended claim 1 was previously was presented in claims 1 and 2 non-final office action mailed 06/24/2022 and rejected under Park. Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. The examiner also asserts that the structural features that perform the function of “as the transducer moves in one direction, the distance between the window and the transducer repeatedly increases and decreases” is recited in Park in paragraph [0079], which discloses that the transducer can move forwards or backwards according to the rotational direction of the cylindrical cam 341 and the transfer member 331 that is attached to the transducer, which can also be seen in figures 3 and 5 of Park. 
Applicant's arguments filed 09/26/2022, regarding 35 U.S.C. 103 rejections of claims 4-7, see remarks page 10, have been fully considered but they are not persuasive. Applicant argues, see page 10 of remarks, filed 09/26/2022, that “no combination of Park and Barthe discloses or suggests the rotating eccentric cam structure recited in amended claim 1 as noted above”. Examiner respectfully disagrees as noted in the rejection above. Examiner further asserts that the rotating eccentric cam structure is taught in Park, as Park discloses that the rotational force of the driving cam results in a rectilinear motion of the transducer in paragraphs [0066] and [0079]-[0080]. Examiner further asserts that Barthe shows that the transducer/ultrasonic therapy part can be moved along three directions, or an up and down motion  utilizing the guide arm, which is analogous to the movement system disclosed in Barthe in paragraphs [0384] and [0385].  
Applicant arguments regarding claims 3, 10, 13, 15, and 16,  see page 6 of remarks filed 09/26/2022, are premised upon the applicant’s assertion that claims depend on claim 1 will be in condition for allowance as being dependent on an allowable base claim, and are therefore not persuasive for the reasons discussed above.  
Applicant arguments regarding claims 8-9, 11-12, 14 see pages 10-11 of remarks filed 09/26/2022, are premised upon the applicant’s assertion that claims depend on claim 1 will be in condition for allowance as being dependent on an allowable base claim, and are therefore not persuasive for the reasons discussed above.  
Therefore, the examiner respectfully maintains the rejection of the claims under 35 U.S.C. 102(a)(2) and 35 U.S.C. 103 for the reasons stated above in response to arguments section and the 35 U.S.C. 102 and 35 U.S.C. 103 rejections above.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NESHAT BASET whose telephone number is (571)272-5478. The examiner can normally be reached M-F 7:30-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.B./Examiner, Art Unit 3793                                                                                                                                                                                                        
/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793